DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, is acknowledged.  However, in view of inventor’s narrowing amendments to the claim set, an election/restriction is no longer necessary in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  Therefore, the election/restriction requirement is hereby withdrawn.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprises [emphasis added] an aromatic ring selected from the group consisting of phenyl, naphthyl, biphenyl…”).  That is, the definition of variable R is unclear because it is, essentially, an open-ended variable definition and thus the metes and bounds of formula (I) are unclear and as a consequence, the metes and bounds of the claim as a whole are rendered unclear.  Note that “Group comprising” is an improper Markush group.   Ex parte Dotter, 12 USPQ 382 (POBA 1931).  See, in particular, the discussion at MPEP § 2111.03.  
The examiner respectfully points out that it is abundantly clear from the specification, and working examples therein, that R is, in fact, an aromatic ring selected from the group consisting of phenyl, naphthyl and biphenyl.  That is, it is clear that the moieties phenyl, naphthyl and biphenyl are not moieties that may also be a portion of some other larger (unnamed and unspecified) moiety of which they are merely components such that variable R may be said to comprise them.  That being the case, the examiner respectfully suggests that the wording of claim 1 should properly be something along the lines of: …wherein R is an aromatic ring selected from the group consisting of phenyl, naphthyl, biphenyl….

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The examiner respectfully suggests that the phrase should properly be something along the lines of: A method for preventing melanin synthesis in a condition, disorder, or disease which is associated with tyrosinase inhibition comprising….  Is this, perhaps, inventor’s intended meaning?  
	Clarification is in order.  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of the claim is unclear because it is ungrammatical (“A method for preventing melanin synthesis wherein the symptom, condition, disorder, or disease associated non-tyrosinase inhibition comprising…”).  
	The examiner respectfully suggests that the phrase should properly be something along the lines of: A method for preventing melanin synthesis in a condition, disorder, or disease which is associated with non-tyrosinase inhibition comprising….  Is this, perhaps, inventor’s intended meaning?  
	Clarification is in order.  


	The preamble of the claim is unclear because it is ungrammatical (“A method for preventing and treating diseases wherein the symptom, condition, disorder, or disease associated with free radicals, oxidative stress, UV rays induced skin damages, skin aging, skin inflammatory diseases or disorders, skin degenerative diseases or disorders comprising…”).  
	The examiner respectfully suggests that the phrase should properly be something along the lines of: A method for preventing and treating diseases or disorders associated with free radicals, oxidative stress, UV ray induced skin damage, skin aging, skin inflammatory diseases or disorders, skin degenerative diseases or disorders comprising….  Is this, perhaps, inventor’s intended meaning?  
	Clarification is in order.  
	Claim 19 is also rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear how exactly skin aging may be prevented.  Note that an asserted utility of retarding the aging process is “incredible” and requires objective proof.  In re Elgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970). Ex parte Heicklen, 16 USPQ 2d 1463 (BPAI 1989).  
	The examiner respectfully suggests simply deleting the limitation with respect to the prevention of skin aging.  

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear how a compound can comprise any compound other than itself (“…comprising administering a compound comprising at least one of the following compounds…”).  
The examiner respectfully suggests that the phrase should properly be: …comprising administering a composition comprising at least one of the following compounds….

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The definition of the diseases and conditions is unclear because the disease and conditions are defined using “open” claim language (“…wherein the diseases and conditions comprise [emphasis added] suntan, [etc.]…”).  That is, the definition is unclear because it is, essentially, an open-ended definition and thus the metes and bounds of the claim as a whole are unclear.  Note that “Group comprising” is an improper Markush group.   Ex parte Dotter, 12 USPQ 382 (POBA 1931).  See, in particular, the discussion at MPEP § 2111.03.  
wherein the diseases and conditions are selected from the group consisting of suntan…”.   (Note, for instance, the language of related claim 24.)  
Claim 21 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear what the “…other mammalian skin conditions…” might be.  
The examiner respectfully suggests that these other (unknown) mammalian skin conditions should be explicitly listed in the claim, or that this limitation should be deleted.  

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase "such as" (“…such as COX-1, COX-2, and 5-LOX…”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what the “…other mammalian skin conditions…” might be.  


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is insufficient antecedent basis for the limitation “the post inflammatory hyperpigmentation (PIH)” in the claim.  

Claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Organic Letters (2018), 20(19), pp. 6289-6293 (published 9/26/2018).
	The reference teaches inventor’s compound: compound 6k (page 6292, column 1, Scheme 4).  

Allowable Subject Matter
Claims 13-16 and 22 are allowed.  The subject matter of claims 3, 4, 17-21 and 23-25 would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be inventors’ own work, for instance: US 8,362,305 B2; US 8,658,838 B2; US 9,096,507 B2; and US 9,682,910 B2.  The references all teach compounds structurally related to those of the instant invention useful for the inhibition of melanin production and the treatment of conditions related to its overproduction (abstracts; claims).  The references do not, however, teach, show, suggest or make obvious the instant compounds and their use in the instant methods of melanin production inhibition and the treatment of conditions related to its overproduction.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/29/2021